DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Response to Arguments
The amendment filed on 11/16/2021 has been accepted and entered. Accordingly, Claims 1-2, 4-8, 12, 15, 17-18, 22 and 25-26 have been amended. Claims 3, 9-11 and 19-21 had been canceled.
Claims 1-2, 4-8, 12-18 and 22-26 are currently pending. 
Applicant’s arguments filed on 06/11/2021 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments do not apply to the new ground(s) in the current rejection.

Claim Objections
Claims 1, 2, 6 and 16 are objected to because of the following informalities:
In claim 1 lines 7, the occurrence of “a UE” should be amended to ----“the user equipment (UE)”---
In claim 1 lines 9, the occurrence of “a user equipment (UE)” should be amended to ----“the UE”---
In claim 2 lines 1-2, the occurrence of “the one or more techniques includes” should be amended to ----“the one or more techniques include”---
In claim 6 lines 9, the occurrence of “a UE” should be amended to ----“the user equipment (UE)”---
In claim 6 lines 11, the occurrence of “a user equipment (UE)” should be amended to ----“the UE”---
In claim 16 lines 1-2, the occurrence of “the at least one multi-transport block identifier is” should be amended to ----“the one or more techniques include using”--- 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 4-8, 12-18 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. [hereinafter as Zeng], US 2012/0300616 A1 in view of Rudolf et al. [hereinafter as Rudolf], US 2019/0268930 A1.                                                                                                                                    Regarding claim 1, Zeng discloses wherein a method for granting a multi-transport block grant (MTBG) transmission in a wireless communication system (Fig.1-3&7 [0044], method for granting multi-transport block grant (MTBG) transmission/the resource grant to schedule multiple transport blocks in a wireless communication system), the method comprising:                                                                                             generating, by a base station, a downlink control information (DCI), the DCI including at least one multi-transport block identifier indicative of one or more techniques applicable for the MTBG transmission (Fig.1-2 [0022]-[0024], a base station (e.g., the access node 110 via the relay node 120 may be viewed as an extension to the access node 110 in paragraph [0020]) is generating a downlink control message with a resource grant to schedule for a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (i.e., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block and Fig.2 [0028], the MTBG transmission proceeds to invoking a predefined rule (i.e., without duplicating said message information), using a mapping table or an implicit link at block 212 in each transport block of different transport blocks if one resource grant is used to schedule for multiple physical resources and Fig.3 [0032], multi-transport blocks/a number of transport blocks identifier with flag field/flag bits (i.e., one or more techniques applicable) in a downlink control information (DCI), mapping rule (i.e., without duplicating) includes DCI field 320 for multiple uplink transport block grants); and                                                      (Fig.1-2 [0022]-[0024], the base station (e.g., the access node 110 via the relay node 120 may be viewed as an extension to the access node 110) is transmitting the downlink control message/resource grant/DCI to a user equipment (UE) 108 or 109 and Fig.3 [0032], the base station is transmitting the DCI to the user equipment (UE) 108 or 109).                                                                                                                                    	Even though Zeng discloses a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (e.g., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block but Zeng does not expressly discloses the one or more techniques including using same modulation and coding scheme (MCS) for all transport blocks to be transmitted by a UE without duplicating information indicative of the same MCS in each transport block, in the same field of endeavor, Rudoff teaches wherein the one or more techniques including using same modulation and coding scheme (MCS) for all transport blocks to be transmitted by a UE without duplicating information indicative of the same MCS in each transport block (Fig.1A-D&11-12 [0191], the DCI format includes at least one MCS field (i.e., one or more techniques) indicating modulation and coding applicable to each transport block within a group/for all transport blocks with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one MCS field” indicates one MCS field that indicates MCS applicable to each transport block. Thus, MCS noted in MCS field is the same MCS applicable for each transport block within a group). 	                                                                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zeng 

Regarding claim 2, Zeng and Rudoff disclosed all the elements of claim 1 as stated above wherein Zeng further discloses the one or more techniques includes using a flag bit, wherein the flag bit has a first value when a grant transmission is indicative of the MTBG transmission (Fig.3 [0032], the one or more techniques includes using a flag bit, the flag bit has a first value when a grant transmission is indicative of the MTBG transmission). 

Regarding claim 4, Zeng and Rudoff teach all the elements of claim 1 as stated above wherein Zeng further discloses the one or more techniques include using a resource indicator, wherein the resource indicator defines particular resources to be used for all transport blocks to be transmitted by the UE (Fig.1&5 [0034], the one or more techniques includes using a frequency resource indicator, the frequency resource indicator defines particular resources to be used for all transport blocks to be transmitted by the UE). Additionally, Rudoff discloses the one or more techniques include using a resource indicator, wherein the resource indicator defines particular resources to be used for all transport blocks to be transmitted by the UE (Fig.10 [0146], a configured radio resource indicator defines particular resources to be used for all multi-transport block transmissions to be transmitted by the WTRU and Fig.14 [0179], indication of the resource defines exclusive/particular resources for each transmission at the applicable granularity based on the determined multiplexing information). The motivation combine these references is the same as that of claim 1. 

Regarding claim 5, Zeng and Rudoff teach all the elements of claim 1 as stated above wherein Zeng further discloses the one or more techniques include using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by a UE subsequent to receipt of the grant for the multi-transport block grant (MTBG) transmission (Fig.1&6 [0038], the one or more techniques includes using a hybrid automatic repeat request (HARQ) indicator, the HARQ indicator defines a HARQ process number to be used by a UE subsequent to receipt of the grant for the multi-transport block grant (MTBG) transmission). 
Additionally, Rudoff discloses the one or more techniques include using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by a UE subsequent to receipt of the grant for the multi-transport block grant (MTBG) transmission (Fig.14 [0186]-[0187], the one or more techniques includes using the identity of the hybrid automatic repeat request (HARQ) process, the HARQ process indicator defines a HARQ process identity number to be used by the WTRU for the multi-transport block transmissions). The motivation combine these references is the same as that of claim 1. 

Regarding claim 6, Zeng discloses wherein a base station (Fig.1 [0020], wireless access node 110 or the wireless relay node 120 may be viewed as an extension to the access node 110) comprising:                                                                                                             a processor (Fig.1 [0020]-[0022], processor of the wireless access node 110 or the wireless relay node 120); and                                                                                                    machine readable memory storing machine executable instructions which when executed by the processor configure the base station to (Fig.1 [0020]-[0022], machine readable memory storing machine executable instructions which when executed by the processor configure the base station to):                                                                                                         generate a downlink control information, DCI, the DCI including at least one multi-transport block identifier indicative of one or more techniques applicable for a multi-transport block grant (MTBG) transmission (Fig.1-2 [0022]-[0024], a base station (e.g., the access node 110 via the relay node 120 may be viewed as an extension to the access node 110 in paragraph [0020]) is generating a downlink control message with a resource grant to schedule for a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (i.e., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block and Fig.2 [0028], the MTBG transmission proceeds to invoking a predefined rule (i.e., without duplicating said message information), using a mapping table or an implicit link at block 212 in each transport block of different transport blocks if one resource grant is used to schedule for multiple physical resources and Fig.3 [0032], multi-transport blocks/a number of transport blocks identifier with flag field/flag bits (i.e., one or more techniques applicable) in a downlink control information (DCI), mapping rule (i.e., without duplicating) includes DCI field 320 for multiple uplink transport block grants); and                                                                                                                              transmit the DCI to a user equipment (UE) (Fig.1-2 [0022]-[0024], the base station (e.g., the access node 110 via the relay node 120 may be viewed as an extension to the access node 110) is transmitting the downlink control message/resource grant/DCI to a user equipment (UE) 108 or 109 and Fig.3 [0032], the base station is transmitting the DCI to the user equipment (UE) 108 or 109).                                                                        	Even though Zeng discloses a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (e.g., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block but Zeng does not expressly discloses the one or more techniques including using same modulation and coding scheme (MCS) for all transport blocks to be transmitted by a UE without duplicating information indicative of the same MCS in each transport block, in the same field of endeavor, Rudoff teaches wherein the one or more techniques including using same modulation and coding scheme (MCS) for all transport blocks to be transmitted by a UE without duplicating information indicative of the same MCS in each transport block (Fig.1A-D&11-12 [0191], the DCI format includes at least one MCS field (i.e., one or more techniques) indicating modulation and coding applicable to each transport block within a group/for all transport blocks with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one MCS field” indicates one MCS field that indicates MCS applicable to each transport block. Thus, MCS noted in MCS field is the same MCS applicable for each transport block within a group). 	                                                                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zeng to incorporate the teaching of Rudoff in order to improve provide efficient multiplexing of data services in the presence of very different radio performance requirements. 	                                                      	It would have been beneficial to use the DCI format which includes a HARQ process identity field indicating the HARQ process applicable to the first group of transport blocks. The DCI format may include at least one MCS field indicating modulation and coding applicable to each transport block within a group. The DCI format may include at least one new data indicator field and redundancy version field applicable to each transport block for at least the first group of transport blocks as taught by Rudoff to have incorporated in the system of Zeng to achieve reducing link budget and radio range. (Rudoff, Fig.6 [0104] and Fig.1A-D&11-12 [0191])

Regarding claim 7, Zeng discloses wherein a method for a multi-transport block transmission in a wireless communication system (Fig.1-3&7 [0044], method for multi-transport block grant (MTBG) transmissions/the resource grant to schedule multiple transport blocks in a wireless communication system), the method comprising: receiving, by a user equipment (UE), a downlink control information (DCI), the DCI including at least one multi-transport block identifier indicative of one or more techniques applicable for the multi-transport block grant  transmission (Fig.1-2 [0022]-[0024], a user equipment UE 108 or 109 is receiving a downlink control message with a resource grant to schedule for a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (i.e., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block and Fig.2 [0028], the MTBG transmission proceeds to invoking a predefined rule (i.e., without duplicating said message information), using a mapping table or an implicit link at block 212 in each transport block of different transport blocks if one resource grant is used to schedule for multiple physical resources and Fig.3 [0032], multi-transport blocks/a number of transport blocks identifier with flag field/flag bits (i.e., one or more techniques applicable) in a downlink control information (DCI), mapping rule (i.e., without duplicating) includes DCI field 320 for multiple uplink transport block grants); configuring, by the UE, the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier (Fig.1&8 [0051]-[0052], the UE 108 or 109 is configuring the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier and Fig.3 [0032], the at least one multi-transport block identifier is a flag bit, a modulation and coding scheme (MCS) indicator and Fig.1&5 [0034], the at least one multi-transport block identifier is a frequency and time resource indicator).                                                                                                             	Even though Zeng discloses a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (e.g., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block but Zeng does not expressly discloses the one or more techniques including using same modulation and coding scheme (MCS) for all multi-transport block transmissions (Fig.1A-D&11-12 [0191], the DCI format includes at least one MCS field (i.e., one or more techniques) indicating modulation and coding applicable to each transport block within a group/for all multi-transport block transmissions with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one MCS field” indicates one MCS field that indicates MCS applicable to each transport block. Thus, MCS noted in MCS field is the same MCS applicable for each transport block within a group); configuring, by the UE, the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier (Fig.14 [0186], the WTRU is configuring the group of transport blocks/multi-transport block transmission, the configuring based at least in part on the identity of the HARQ process/at least one multi-transport block identifier by higher layers for each RRAR radio resource allocation region); and transmitting, by the UE, the multi-transport block transmission to a base station (Fig.14 [0192], transmitting the multiple transport blocks and Fig.14 [0200], transmitting the multiple transport blocks transport blocks transmission to a base station). 	                                                                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zeng to incorporate the teaching of Rudoff in order to improve provide efficient multiplexing of 

Regarding claim 8, Zeng and Rudoff disclosed all the elements of claim 7 as stated above wherein Zeng further discloses the one or more techniques include using a flag bit, wherein the flag bit has a first value when a grant transmission is indicative of a multi-transport block grant (MTBG) transmission (Fig.3 [0032], the one or more techniques includes using a flag bit, the flag bit has a first value in the flag field when a grant transmission is indicative of a multi-transport block grant (MTBG) transmission). 

Regarding claim 12, Zeng and Rudoff teach all the elements of claim 7 as stated above wherein Zeng further discloses the one or more techniques include using a resource indicator, wherein the resource indicator defines resources to be used for the multi-transport block transmissions to be transmitted by the UE (Fig.1&5 [0034], the one or more techniques includes using a frequency resource indicator, the frequency resource indicator defines particular resources to be used for the multi-transport block transmissions to be transmitted by the UE). Additionally, Rudoff discloses the one or more techniques include using a resource indicator, wherein the resource indicator defines resources to be used for multi-transport block transmissions to be transmitted by the UE (Fig.10 [0146], a configured radio resource indicator defines particular resources to be used for all multi-transport block transmissions to be transmitted by the WTRU and Fig.14 [0179], indication of the resource defines exclusive/particular resources for each transmission at the applicable granularity based on the determined multiplexing information).

Regarding claim 13, Zeng and Rudoff teach all the elements of claim 12 as stated above wherein Zeng further discloses the resource indicator defines particular resources to be used for all multi-transport block transmissions to be transmitted by the UE (Fig.1&5 [0034], the frequency resource indicator defines particular resources to be used for all multi-transport block transmissions to be transmitted by the UE). 
Additionally, Rudoff discloses the resource indicator defines particular resources to be used for all multi-transport block transmissions to be transmitted by the UE (Fig.10 [0146], a configured radio resource indicator defines particular resources to be used for all multi-transport block transmissions to be transmitted by the WTRU and Fig.14 [0179], indication of the resource defines exclusive/particular resources for each transmission at the applicable granularity based on the determined multiplexing information).  The motivation to combine these references is the same as that of claim 7.

Regarding claim 14, Zeng and Rudoff teach all the elements of claim 12 as stated above wherein Rudoff further discloses the resource indicator defines selectable resources to be used for the multi-transport block transmissions to be transmitted by the UE (Fig.14 [0180]-[0181], indication of the resource defines exclusive/selectable resources for each transmission at the applicable granularity to be used for the multi-transport block transmissions to be transmitted by the WTRU).

Regarding claim 15, Zeng and Rudoff teach all the elements of claim 7 as stated above wherein Zeng further discloses the one or more techniques include using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmissions (Fig.1&6 [0038], the one or more techniques includes using a hybrid automatic repeat request (HARQ) indicator, the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmissions). 
Additionally, Rudoff discloses the one or more techniques include using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmissions (Fig.14 [0186]-[0187], the one or more techniques includes using the identity of the hybrid automatic repeat request (HARQ) process, the HARQ process indicator defines a HARQ process identity number to be used by the WTRU for the multi-transport block transmissions). The motivation to combine these references is the same as that of claim 7.

Regarding claim 16, Zeng and Rudoff teach all the elements of claim 7 as stated above wherein Rudoff further discloses the at least one multi-transport block identifier is a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ-acknowledgement resource offset to be used by the UE subsequent to receipt of the grant for multi-transport block grant (MTBG) transmissions (Fig.14 [0186]-[0187], the at least one multi-transport block identifier is the identity of the hybrid automatic repeat request (HARQ) process, the HARQ process indicator defines a HARQ process identity number to be used by the WTRU for the multi-transport block transmissions and Fig.7 [0115], one or more RRARs with a symbol offset of every 5 symbols from the start of the data transmission).

Regarding claim 17, Zeng discloses wherein a user equipment (UE) (Fig.1 [0020], user equipment 108 or 109) comprising:                                                                                                     a processor (Fig.8 [0050], processor 815); and                                                      machine readable memory storing machine executable instructions which when executed by the processor configure the UE to (Fig.8 [0050]-[0051], memory 814 storing machine executable instructions which when executed by the processor 815 configure the UE to):                                                                                                                              receive a downlink control information (DCI), the DCI including at least one multi-transport block identifier indicative of one or more techniques applicable for multi-transport block grant transmission (Fig.1-2 [0022]-[0024], a user equipment UE) 108 or 109 is receiving a downlink control message with a resource grant to schedule for a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (i.e., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block and Fig.2 [0028], the MTBG transmission proceeds to invoking a predefined rule (i.e., without duplicating said message information), using a mapping table or an implicit link at block 212 in each transport block of different transport blocks if one resource grant is used to schedule for multiple physical resources and Fig.3 [0032], multi-transport blocks/a number of transport blocks identifier with flag field/flag bits (i.e., one or more techniques applicable) in a downlink control information (DCI), mapping rule (i.e., without duplicating) includes DCI field 320 for multiple uplink transport block grants); 
configure the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier (Fig.1&8 [0051]-[0052], the UE 108 or 109 is configuring the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier and Fig.3 [0032], the at least one multi-transport block identifier is a flag bit, a modulation and coding scheme (MCS) indicator and Fig.1&5 [0034], the at least one multi-transport block identifier is a frequency and time resource indicator).                                                                                   	Even though Zeng discloses a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (e.g., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block but Zeng does not expressly discloses the one or more techniques including using same modulation and coding scheme (MCS) for all multi-transport block transmissions to be transmitted by the UE without duplicating information indicative of the same MCS in each transport block, Rudoff teaches wherein the one or more techniques including (Fig.1A-D&11-12 [0191], the DCI format includes at least one MCS field (i.e., one or more techniques) indicating modulation and coding applicable to each transport block within a group/for all multi-transport block transmissions with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one MCS field” indicates one MCS field that indicates MCS applicable to each transport block. Thus, MCS noted in MCS field is the same MCS applicable for each transport block within a group); configure the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier (Fig.14 [0186], configuring the group of transport blocks/multi-transport block transmission, the configuring based at least in part on the identity of the HARQ process/at least one multi-transport block identifier by higher layers for each RRAR radio resource allocation region); and transmit the multi-transport block transmission to a base station (Fig.14 [0192], transmit the multiple transport blocks and Fig.14 [0200], transmitting the multiple transport blocks/transport blocks transmission to a base station). 	                                                                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zeng to incorporate the teaching of Rudoff in order to improve provide efficient multiplexing of data services in the presence of very different radio performance requirements. 	                                                      	It would have been beneficial to use the DCI format which includes a HARQ process identity field indicating the HARQ process applicable to the first group of 
	
Regarding claim 18, Zeng and Rudoff disclosed all the elements of claim 17 as stated above wherein Zeng further discloses the one or more techniques include using a flag bit, wherein the flag bit has a first value when a grant transmission is indicative of a multi-transport block grant (MTBG) transmission (Fig.3 [0032], the one or more techniques includes using a flag bit, the flag bit has a first value in the flag field when a grant transmission is indicative of a multi-transport block grant (MTBG) transmission). 

Regarding claim 22, Zeng and Rudoff disclosed all the elements of claim 17 as stated above wherein Zeng further discloses the one or more techniques include using a resource indicator, wherein the resource indicator defines resources to be used for the multi-transport block transmission to be transmitted by the UE (Fig.1&5 [0034], the one or more techniques includes using a frequency resource indicator, the frequency resource indicator defines particular resources to be used for multi-transport block transmission to be transmitted by the UE). Additionally, Rudoff discloses the one or more techniques includes using a resource indicator, wherein the resource indicator defines resources to be used for the multi-transport block transmissions to be (Fig.10 [0146], a configured radio resource indicator defines particular resources to be used for all multi-transport block transmissions to be transmitted by the WTRU and Fig.14 [0179], indication of the resource defines exclusive/particular resources for each transmission at the applicable granularity based on the determined multiplexing information).

Regarding claim 23, Zeng and Rudoff disclosed all the elements of claim 22 as stated above wherein Zeng further discloses the resource indicator defines particular resources to be used for all multi-transport block transmissions to be transmitted by the UE (Fig.1&5 [0034], the frequency resource indicator defines particular resources to be used for all multi-transport block transmissions to be transmitted by the UE). Additionally, Rudoff discloses the resource indicator defines particular resources to be used for all multi-transport block transmissions to be transmitted by the UE (Fig.10 [0146], a configured radio resource indicator defines particular resources to be used for all multi-transport block transmissions to be transmitted by the WTRU and Fig.14 [0179], indication of the resource defines exclusive/particular resources for each transmission at the applicable granularity based on the determined multiplexing information). The motivation to combine these references is the same as that of claim 17.

Regarding claim 24, Zeng and Rudoff teach all the elements of claim 22 as stated above wherein Rudoff further discloses the resource indicator defines selectable resources to be used for the multi-transport block transmission to be transmitted by the UE (Fig.14 [0180]-[0181], indication of the resource defines exclusive/ selectable resources for each transmission at the applicable granularity to be used for the multi-transport block transmissions to be transmitted by the WTRU).

Regarding claim 25, Zeng and Rudoff teach all the elements of claim 17 as stated above wherein Zeng further discloses the one or more techniques include using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmission (Fig.1&6 [0038], the one or more techniques includes using a hybrid automatic repeat request (HARQ) indicator, the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmissions). Additionally, Rudoff discloses the one or more techniques includes using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmission (Fig.14 [0186]-[0187], the one or more techniques includes using the identity of the hybrid automatic repeat request (HARQ) process, the HARQ process indicator defines a HARQ process identity number to be used by the WTRU for the multi-transport block transmissions and Fig.7 [0115], one or more RRARs with a symbol offset of every 5 symbols from the start of the data transmission). The motivation to combine these references is the same as that of claim 17.



Regarding claim 26, Zeng discloses wherein a method for a multi-transport block grant (MTBG) transmission in a wireless communication system (Fig.1-3&7 [0044], method for a multi-transport block grant (MTBG) transmissions/the resource grant to schedule multiple transport blocks in a wireless communication system), the method comprising: (Fig.1-2 [0022]-[0024], a user equipment UE 108 or 109 is receiving a downlink control message with a resource grant to schedule for a single or multiple transport blocks and Fig.3 [0032], multi-transport blocks/a number of transport blocks identifier with flag field/flag bits in a downlink control information (DCI)), wherein one of the one or more  multi-transport block identifiers is a modulation and coding scheme (MCS) indicator field (Fig.3 [0032], a modulation and coding scheme (MCS) indicator field for multiple uplink transport block grants and Fig.1&5 [0034], the at least one multi-transport block identifier is a frequency and time resource indicator).             	
	Even though Zeng discloses a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (e.g., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block but Zeng does not expressly discloses the MCS indicator field defining same MCS for use by the user equipment (UE) for transmitting all transport blocks without duplicating information indicative of the same MCS in each transport block, Rudoff teaches wherein the MCS indicator field defining same MCS for use by the user equipment (UE) for transmitting all transport blocks without duplicating information indicative of the same MCS in each transport block (Fig.1A-D&11-12 [0191], the DCI format includes at least one MCS field (i.e., one or more techniques) indicating modulation and coding applicable to each transport block within a group/for all multi-transport block transmissions with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one MCS field” indicates one MCS field that indicates MCS applicable to each transport block. Thus, MCS noted in MCS field is the same MCS applicable for each transport block within a group), and transmitting, by the UE, the multi-transport block transmission to a base station (Fig.14 [0192], transmitting the multiple transport blocks and Fig.14 [0200], transmitting the multiple transport blocks/transport blocks transmission to a base station). 	                                                                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zeng to incorporate the teaching of Rudoff in order to improve provide efficient multiplexing of data services in the presence of very different radio performance requirements. 	                                                      	It would have been beneficial to use the DCI format which includes a HARQ process identity field indicating the HARQ process applicable to the first group of transport blocks. The DCI format may include at least one MCS field indicating modulation and coding applicable to each transport block within a group. The DCI format may include at least one new data indicator field and redundancy version field applicable to each transport block for at least the first group of transport blocks as taught by Rudoff to have incorporated in the system of Zeng to achieve reducing link budget and radio range. (Rudoff, Fig.6 [0104] and Fig.1A-D&11-12 [0191])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pedersen (Pub. No.: US 2019/0141778 A1) teaches Method and Apparatus for Pausing Uplink Transmission Time Interval.

Kim et al. (Pub. No.: US 2014/0153484 A1) teaches Method and Apparatus for Encoding Transport Block.

You et al. (Pub. No.: US 2015/0280876 A1) teaches Method and Apparatus for Transmitting Data, and Method and Apparatus for Transmitting Data.

Liu et al. (Pub. No.: US 2020/0389873 A1) teaches Terminal Apparatus, Base Station Apparatus and Communication Method.

Freda et al. (Pub. No.: US 2019/0149274 A1) teaches Medium Access Protocol Data Unit Assembly in Wireless Systems.

Chang et al. (Pub. No.: US 2020/0178288 A1) teaches Configuration of Grant-less Uplink Transmissions for a User Equipment.

Jeon et al. (Pub. No.: US 2019/0075589 A1) teaches Configured Grant and Dynamic Grant Transmission.

Shan et al. (Pub. No.: US 2011/0300854 A1) teaches Method of Control Indication in Multi-Input Multi-Output Communication Systems.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/REBECCA E SONG/Primary Examiner, Art Unit 2414